IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MAHESWAR MIKKILINENI,                     §
                                           §
       Plaintiff Below,                    §   No. 281, 2021
       Appellant,                          §
                                           §   Court Below—Superior Court
       v.                                  §   of the State of Delaware
                                           §
 PAYPAL, INC., GODADDY.COM,                §   C.A. No. N19C-05-123
 LLC, SHIJIL TS, CEO, HARVARD              §
 COLLEGE OBSERVATORY &                     §
 HARVARD UNIVERSITY, and                   §
 UPWORK INC.,                              §
                                           §
       Defendant Below,                    §
       Appellees.                          §

                           Submitted:      September 8, 2021
                           Decided:        September 29, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                        ORDER

      After careful consideration of the notice of interlocutory appeal and the

exhibits thereto, it appears to the Court that:

      (1)    This interlocutory appeal arises from a lawsuit the plaintiff below-

appellant, Maheswar Mikkilineni, filed against defendants below-appellees PayPal,

Inc., GoDaddy.com, LLC, Upwork, Inc., and others in the Superior Court. On July

1, 2021, the Superior Court granted motions to dismiss filed by PayPal, GoDaddy,

and Upwork (collectively, “the Dismissed Defendants”).          On July 7, 2021,

Mikkilineni filed a motion for enlargement of time to file a motion for
reconsideration. The Superior Court denied the motion because Superior Court Civil

Rule 6(b) precludes enlargement of the five-day time period to file a motion for

reargument under Superior Court Civil 59(e).

      (2)   On July 12, 2021, Mikkilineni filed a motion for reargument under Rule

59(e) and/or to alter or amend the judgment under Rule 59(d). On August 6, 2021,

the Superior Court denied the motion. The Superior Court concluded that it lacked

jurisdiction to rule on the untimely motion for reargument under Rule 59(e). The

Superior Court also held that the motion was in substance a motion for reargument

under Rule 59(e), not a motion to alter or amend the judgment under Rule 59(d).

Even if the motion was considered as a motion to alter or amend the judgment under

Rule 59(d), the Superior Court found that it failed to state a basis for relief. On

August 9, 2021, the Superior Court issued an order clarifying that it had considered

Mikkilineni’s reply in support of his motion for reargument under Rule 59(e) and/or

to alter or amend the judgment under Rule 59(d).

      (3)   On August 19, 2021, Mikkilineni filed an application for certification

of an interlocutory appeal. The Dismissed Defendants opposed the application. On

September 8, 2021, the Superior Court denied Mikkilineni’s application for

certification. The Superior Court concluded that denial of the motion for reargument

did not decide a substantial matter of material importance. The Superior Court also




                                         2
found that none of the Rule 42(b)(iii) criteria were satisfied. This interlocutory

appeal followed.

        (4)     Applications for interlocutory review are addressed to the sound

discretion of the Court.1 In the exercise of our discretion and giving due weight to

the Superior Court’s denial of the application for certification, this Court has

concluded that the application for interlocutory review does not meet the strict

standards for certification under Supreme Court Rule 42(b).             Exceptional

circumstances that would merit interlocutory review of the Superior Court’s

interlocutory opinion do not exist in this case,2 and the potential benefits of

interlocutory review do not outweigh the inefficiency, disruption, and probable costs

caused by an interlocutory appeal.3

        NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice




1
  Supr. Ct. R. 42(d)(v).
2
  Supr. Ct. R. 42(b)(ii).
3
  Supr. Ct. R. 42(b)(iii).
                                         3